Slip Op. 08 ‐ 127

               UNITED STATES COURT OF INTERNATIONAL TRADE


 HUSTEEL COMPANY, LTD. and SEAH
 CORP., LTD,

                      Plaintiffs,

               v.

 UNITED STATES,

                      Defendant,                   Before: Gregory W. Carman, Judge

               and                                 Court No. 06‐00075

 IPSCO TUBULARS, INC., LONE STAR
 STEEL CO. INC., and MAVERICK TUBE
 CORP.,

                      Defendant‐Intervenors.


                             MEMORANDUM and ORDER

[Commerce’s second remand results are sustained in part and remanded in part.]

                                                                         November 21, 2008

Troutman Sanders LLP (Donald B. Cameron, Julie C. Mendoza, Jeffrey S. Grimson,
R. Will Planert, Brady W. Mills, and Mary S. Hodgins) for Plaintiffs.

Gregory G. Katsas, Assistant Attorney General; Jeanne E. Davidson, Director, Commercial
Litigation  Branch,  Civil  Division,  United  States  Department  of  Justice  (David
D’Alessandris), and David W. Richardson, of counsel, Office of Chief Counsel for Import
Administration, United States Department of Commerce, for Defendant.

Schagrin Associates (Roger B. Schagrin and Michael J. Brown) for Defendant‐Intervenors.
Ct. No. 06‐00075                                                                       Page 2

       CARMAN, JUDGE: Upon consideration of Department of Commerce’s
(“Commerce”) Second Remand Results, the comments submitted by Plaintiffs pointing
to an error in Commerce’s calculation of Korean inventory carrying costs, and
comments submitted by Defendant acknowledging said error and requesting a remand
to make corrections of said error, it is hereby

       ORDERED that the Second Remand Results are sustained, with the exception of
the calculation of certain Korean inventory carrying costs; and it is further

        ORDERED that this case is remanded to the Department of Commerce for the
limited purpose of correcting its calculation of certain Korean inventory carrying costs;
and it is further

       ORDERED that Defendant shall file with this Court the Third Remand Results
no later than December 5, 2008.




                                                                  /s/ Gregory W. Carman        
                                                            Gregory W. Carman, Judge       

Dated:       November 21, 2008 
             New York, New York